Citation Nr: 0946295	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than posttraumatic stress 
disorder).  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active duty from February 1980 to April 
1980.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Des Moines, Iowa, which 
denied the Veteran's claims for service connection for 
posttraumatic stress disorder (PTSD), and "dysthymia, 
pathological gambling, and history of obsessive compulsive 
disorder, claimed as major depression."

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the Veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a traveling 
Veterans Law Judge at the RO.  A "report of contact" (VA 
Form 119), dated in October 2009, indicates that the Veteran 
requested a videoconference hearing in lieu of a personal 
hearing.  In November 2009, the Veteran was notified that a 
videoconference hearing was scheduled for December 18, 2009.  
However, a "report of general information" (VA Form 21-
0820), dated November 16, 2009, shows that the Veteran stated 
that he would not participate in the hearing scheduled for 
December 2009, and that instead he desired a hearing before a 
traveling Veterans Law Judge (VLJ) at the RO.    

Given the foregoing, the appellant must be scheduled for the 
next available hearing at the RO in Des Moines, Iowa, before 
a VLJ from the Board.  See 38 C.F.R. §§ 20.700, 20.703, 
20.704 (2009); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a member of 
the Board at the Des Moines, Iowa, VA RO 
in accordance with 38 C.F.R. § 20.704, in 
the order that the first request was 
received. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


